             Case 7:19-cv-08262-vB Document
             case 7:19-cv-08262-VB          34 Filed
                                   Document 38
                                            36 tr|ed 05/27/20  page 12 of
                                                      o4lL6l2o Page
                                                     05/26/20          of 34




UNITED STATES DISTRICT COURT                                                       Revised March 1. 2012
SOUTHERN DISTRICT OF NEW YORK
-:----------                                          --------x
 f )
 l.z-            t./
                 I/
Druc^                                       Plaintiff(s),            CIVIL CASE DISCOVERY PLAN
                                                                     AND SCHEDULING ORDER


fortf", + &qrb'u                          LLP"t"l lT"ufrM"t
                                            ::i::.T::fl        _

      This civil case Discovery Plan and scheduling order is adopted, after
consultation with counsel and any unrepresented parties, pursuant to Fed. R. Civ, p. 16
and 26(f):

1.       All parties [consent                               o conducting all further proceedings before

         The parties are free to withhold consent without adverse substantive
         consequences, (lf all parties consent, the remaining paragraphs of this form
         need not be completed.)

2.       This   casfs)[is       not] to be tried to a jury.
                       \-,'
3.       Amended pleadings may not be filed and additional parties may not be joined
         except with leave of the Cor.rrt. Any^gol4n to amend or to join additional parties
         shall be filed by Ju,qo           30 tq)?{) (Absent exceptionat circumstances,
         30 days from date of this Order.)


        'l/.re,disqlosuregoursuant
4.
        Jplil         ?-{J?C
                                   to Fed. R. civ. P. 26(a)(1)shail       be compreted by
                     14t                   (Absent exceptionat circumstances, 14 days from date
        of this Orde'r.)

5.       Fact Discovery
                                                                                              /
        a.       All fact discovery shall be completed by                            30olo
                 (Absent exceptional circumstances, a peTi-o not to exceed 120 days from
                 date of this Order.)

        o.
                P
                    Initial reque
                               '-l
                                                 tion of documents shall be served by
                J t/.tP 1l
                 Interrogatories shall be served bv
           case 7:19-cv-08262-VB
           Case 7:19-cv-08262-v3 Document 34 Filed
                                 Document 38
                                          36 Filed 05/27/20
                                                   05/26/20  page 23 of
                                                    0411"6120Page    of 34




      d.       Non-expertdepositionssha||becomp|e,"oo,W,
               Requests to admit shalt be served     ,ynlV 3 L ?-0J0
      f.       Any of the interim deadlines in paragraphs S(b) through S(e) may be
               extended by the written consent of all parties without application to the
               Court, provided that all fact discovery is completed by the date set forth in
               paragraph 5(a).

r\    Expert Discovery

      a.       Al1 experldisc_overy,lpqluding expert depositions, shall be compreted by
               NoV.
               .evv    l6 , >OlU
                      lv  I    vv   v
                                    v    , (Absent exceptional circumstances,
                                                                circumstances.45
                                                                       rrgrsrrv9orTvvq 45 days
                                                                                          davs
               from date in paragraph 5(a); i.e,, the completion of all fact discovery.)

      b.       Plaintiff's g5peJt displosuregpLyquq.lt to Fed. R. Civ. P. 26(a)(2) shail be
               made by 'teDfenl+e       r- ) ,
                                            I    d{J

      c.       Defendant's expprt dpclosurgs pprsuant to Fed, R. Civ. P. 26(a)(2) shall
               bemadeavfqlpnler            |5r ffi
      d.       The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
               written consent of all parties without application to the Court, provided that
               all expert discovery is completed by the date set forth in paragraph 6(a).

7.    Additional provisions agreed upon by the parties are attached hereto and made a
      part hereof.
                                                            Ll
B.    ALL DrscovERy SHALL BE coMpLErED By              fu(     / ?o>'Q
      (Absent exceptional circumstances, a period not t&efiGd 6 months from date of
                                                                                         ,




      this Order.)

9.    All motions and applications shall be governed by the Court's Individual
      Practices, including the requirement of a pre-motion conference before a motion
      for summary judgment is filed.

10    Unless otherwise ordered by the Court, within 30 days after the date for the
      completion of discovery, or, if a dispositive motion has been filed, within 30 days
      after a decision on the motion, the parties shall submit to the Court for its
      approval a Joint Pretrial Order prepared in accordance with the Court's Individual
      Practices. The parties shall also comply with the Court's Individual Practices with
      respect to the filing of other required pretrial documents.

11.         narties havq conferred and their present best estimate of the length of the
      lf9
      trial is d- daW__
                           ,
              case 7:19-cv-08262-VB
              Case  7:19-cv-08262-vB Document  34Filed
                                     Document 38
                                              36  Filed05/27/20
                                                       05/26/20  page34ofot34
                                                        0411612oPage




    12.      This Civil Case Discovery Plan and Scheduling Order may not be modified or the
             dates herein extended without leave of the Court or the assigned Magistrate
             Judge acting under a specific order of reference (except as
                                                                         frovided in
             paragraphs 5(f) and 6(d)above).

    13.      The Magistrate Judge assigned to this case is the Honorable
               Lisa M. Smith


    14.      lf, after the entry of this Order, the parties consent to trial before a Magistrate
             Judge, the Magistrate Judge will schedule a date certain for trial and will, if
             necessary, amend this Order consistent therewith.

    15.      The next case management conference is scheduled for December 7, 2020
             at 2:15 p.m. , (The Court will set this date at the initial conference.)

                    May 27, 2020
    Dated:
                    White Plains, NY

                                                         SO ORDERED:




                                                         Vincent L. Briccetti
                                                         United States District Judoe

16. The parties are directed to discuss settlement in good faith. By no later than 7/31/2020, counsel shall submit
a joint letter regarding the status of their discussions and whether there is anything the Court can do to assist.
